Third District Court of Appeal
                               State of Florida

                         Opinion filed March 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1058
                       Lower Tribunal No. 20-25636
                          ________________


                 Florida Fair Housing Alliance, Inc.,
                                  Appellant,

                                     vs.

                          25 Plaza Corp., etc.,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Peter R.
Lopez, Judge.

     Shepard, Smith, Kohlmyer & Hand, P.A., and Ernest H. Kohlmyer, III
and Andrew J. Hand (Maitland), for appellant.

      Squire Patton Boggs (US) LLP, and Jonathan R. Weiss and Amanda
E. Preston, for appellee.


Before LINDSEY, HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed.